Title: To James Madison from Caspar Wistar Jr., 29 May 1804
From: Wistar, Caspar, Jr.
To: Madison, James



Dear Sir
Philada May 29. 1804
Permit me to introduce to you two very distinguished Travellers, Dr. Anthony Fothergill lately from Bath in England, where he has been long established & enjoyed great reputation honourably acquired by numerous successful exertions in the Cause of Science & humanity and the celebrated Baron Humbolt, who is now on his way to Europe after an excursion of more than five years in South America & in New Spain—his great acquirements in Science, & his zeal in exploring these interesting Countries have rendered him an object of universal attention among the Philosophical People of Europe who seem to have watched his progress with the greatest anxiety. With sincere wishes for the Continuance of your health & that of Mrs. Maddison I beg leave to subscribe my self your obliged friend
C. Wistar Junr.
